UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 20-2215
                                    _______________

                                CLEAN AIR COUNCIL,
                                                 Appellant

                                             v.

                      UNITED STATES STEEL CORPORATION
                               _______________

                              (W.D. Pa. No. 2-19-cv-01072)
                                  _______________

                            SUR PETITION FOR REHEARING
                                   _______________

Present:   SMITH, Chief Judge, and McKEE, AMBRO, CHAGARES, JORDAN,
           HARDIMAN, GREENAWAY, JR., SHWARTZ, RESTREPO, BIBAS,
           PORTER, MATEY, and PHIPPS, Circuit Judges

   The petition for rehearing filed by Appellant in the above-captioned case having been

submitted to the judges who participated in the decision, it is hereby ORDERED that the

petition for rehearing by the panel is GRANTED. The opinion and judgment filed June

21, 2021, are hereby VACATED. A subsequent opinion and judgment are herewith issued.

   A majority of the judges of the circuit in regular service not having voted for rehearing,

the petition for rehearing by the Court en banc is DENIED.

                                                        By the Court,

                                                        /s/ Stephanos Bibas
                                                        Circuit Judge
Dated: July 20, 2021
cc: All Counsel of Record